Conviction of felony theft, punishment two years in the penitentiary.
There are no bills of exception in the record. Appellant entered a plea of guilty. The property stolen was an automobile. Appellant's written confession is in evidence and makes out the case. Other evidence appears substantiating the statements in the confession. Appellant took the witness stand and admitted his guilt. He asked for a suspended sentence, but the jury saw fit not to grant his request. The charge of the court seems to properly present the law of the case. Appellant filed a motion for new trial, setting up newly discovered evidence. No affidavit of any newly discovered witness was appended to the motion, nor was any evidence brought before the court upon the hearing supporting the claim of appellant as made in said motion.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
Morrow, P. J., not sitting. *Page 39